Citation Nr: 0030772	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  99-11 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for residuals of 
injury to the right eye with retained metallic fragment, post 
removal, with defective vision currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
October 1953.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of August 1998, from 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


REMAND

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, (2000) (to be codified as 
amended at 38 U.S.C. § 5103) provides that as part of the 
assistance provided under subsection (a), the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
Whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.

On VA examination, conducted in November 1998, the veteran 
gave a history of a recent visit to a private treatment 
center identified as "Emory Eye Service".  In February 1999 
the veteran was provided with a VAF 21-4142 and asked to 
authorize VA to obtain private records of this eye treatment.  
He responded in March 1999 with a statement to the effect 
that his records of treatment in June 1997 from Emory Eye 
Service were contained within his Tuskegee VAMC records file.  
The RO requested the veteran's outpatient treatment records 
from Tuskegee VAMC for the period from June 1997 to February 
1999.  Records received from Tuskegee VAMC show treatment 
beginning in November 1997.  No private treatment records 
were attached, no records from June 1997 were provided, and 
no records of treatment for the right eye disability were 
noted.

The Board concludes that the duty to assist the veteran in 
the development of his claim requires that a renewed effort 
be made to obtain records of treatment regarding the 
veteran's right eye disability.  Therefore this claim is 
REMANDED to the RO for the following:

1.  The RO should request that the 
veteran again complete VAF 21-4142 so 
that treatment records can be requested 
directly from Emory Eye Institute.

2.  A new request for outpatient 
treatment records should be sent to 
Tuskegee VAMC, requesting outpatient 
treatment records, with a specific 
request for all opthamalogical records, 
dating back to January 1997.

Upon completion of the above described items the RO should 
re-adjudicate the veteran's claim for an increased evaluation 
for a right eye disability.  If the result remains adverse 
the veteran and his representative should be provided a 
supplemental statement of the case and adequate time to 
respond.  The claim should then be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 4 -


